DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Applicant argues circuit 31 of Spesser does not show how the center tap 53 between the capacitors 61,62 can be connected to the neutral conductor 24 via the connecting line 44. However, the connecting line is the line from 40 to 45 to 53, where the switch 45 is controlled by 41 through control line 44. Spesser does show the center tap 53 between the capacitors 61,62 connected to the neutral conductor 24 via the connecting line 40-45-53.
 	In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., while on the other hand a center tap between the diodes should be also connected to the neutral conductor via the connecting line while the center tap between the capacitors is then not connected to the neutral conductor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	As can be seen from Figure 1 of Spesser, all claim limitations of claim 1 are disclosed and the rejections are further detailed below.

Claim Objections
 	Claim 1-7 and 9 are objected to because of the following informalities:  
In claim 1, lines 6-7, Applicant incorrectly annotates the recitation ‘one electrical switch (S) are provided in each line branch’. However, the switch in the line branch is not switch ‘S’. As can be seen in Applicant’s Figure 4, there are 6 diodes D and one switch in each line branch (L1-L3), but the switch is not denoted and is positioned between the 6 diodes. The switch ‘S’ is located in the connecting line, as can be seen in Figure 4, and is not located in the line branches. Applicant must remove the annotation ‘(S)’ from claim 1, because the recited switch in each line branch is not switch ‘S’ depicted in the drawings. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 2 incorrectly recites the limitation "the switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claimed switch in claim 2, line 2, is the switch S in the connecting line 10, which has not been previously recited and must not have antecedent basis. Applicant’s use of antecedent basis in Claim 2 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	 Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102a2 as being anticipated by Spesser (US 2020/0295669).
 	With respect to claim 1, Spesser discloses a circuit arrangement for a network connection variable with regard to the input voltage, comprising a 3-phase PFC stage (Fig. 1 31-33), capacitors (C) (Fig. 1 50) and a centre tap (M) (Fig.1 53) between the capacitors (C) and connected via a connecting line (Fig.1 line 40-45-53) to a neutral conductor (N) (Fig. 1 24) of an input AC voltage source [not shown in Figure 1], wherein three phase connections (L1, L2, L3) are each connected to the PFC stage via three line branches (Fig. 1 21-23), and wherein six diodes (D) (Fig. 4 103,105,106,108,111,112) and one electrical switch (S) (Fig. 4 110) are provided in each line branch, and also parallel capacitors (C1, C2) (Fig.1 61,62) connected in series thereto, between which the centre tap (M) (Fig. 1 53) is formed and connected to the neutral conductor (N) (Fig. 1 24) of the input AC voltage source via the connecting line 
 	With respect to claim 2, Spesser discloses the circuit arrangement as claimed in claim 1, wherein a switch (S) (Fig. 1 45) is provided in the connecting line.  	With respect to claim 3, Spesser discloses the circuit arrangement as claimed in claim 2, wherein a voltage analysis unit (Fig. 1 41) is provided between the input AC voltage source and the PFC stage, and a switching state of the switch (S) (Fig. 1 45) is controlled by the voltage analysis unit (Fig. 1 41) between an open state and a closed state.  	With respect to claim 7, Spesser discloses the circuit arrangement as claimed in claim 1, wherein the 3-phase PFC stage represents a Vienna rectifier (Fig. 4 31) having diodes (Fig. 4 103,106 and 111,112) arranged in parallel.  	 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spesser (US 2020/0295669) in view of Schneider (US 2016/0049889). 	With respect to claim 6, Spesser discloses the circuit arrangement as claimed in .
 	Schneider discloses an EMC filter (EMC)  (Fig. 5 Cf1-Cf5, Lf1-Lf3,Lpfc1-Lpfc3) provided before the PFC stage (Fig. 5 16), and wherein the filter characteristic is implemented via multiple current compensation chokes (Fig. 5 Lf1-Lf3,Lpfc1-Lpfc3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein an EMC filter (EMC) having an adaptable filter characteristic is provided before the PFC stage, and wherein the filter characteristic is implemented via multiple current compensation chokes. The reason for doing so was to remove high frequency noise with the EMC filter having an adaptable filter characteristic.
Allowable Subject Matter
 	Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein, in a 3-phase mode, the three phase connections are each connected to the PFC stage, while in a 1-phase mode, the three phase connections are connected to one another in a parallel circuit via three capacitors and are connected via a second centre tap of the 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakakibara (US 2010/0296321) discloses a circuit arrangement. Nguyen (US 2014/0104901) and Hyodo (US 2017/0063219) disclose an EMC filter. Liu (US 2021/0288575) discloses a circuit arrangement.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HARRY R BEHM/Primary Examiner, Art Unit 2839